Name: Commission Regulation (EC) No 1455/97 of 25 July 1997 fixing for the 1997/98 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  economic policy;  plant product;  cooperation policy;  prices
 Date Published: nan

 26 . 7 . 97 lENl Official Journal of the European Communities No L 199/3 COMMISSION REGULATION (EC) No 1455/97 of 25 July 1997 fixing for the 1997/98 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 220X /96 of 28 October 1996 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Articles 3 (3 ) and 4 (9) thereof, Whereas Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201 /96 as regards the system of production aid for products processed from fruit and vegetables (2) fixes the dates of the marketing years; Whereas Articles 3 and 4 of Regulation (EC) No 2201 /96 set the criteria for fixing the minimum price and the amount of the production aid respectively; Whereas Article 3 of Commission Regulation (EEC) No 1709/84 of 19 June 1984 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid 0, as last amended by Regulation (EEC) No 2322/89 (4), defines the categories of dried plums and prunes for which the minimum price and the aid are fixed ; whereas, therefore, the minimum price and produc ­ tion aid for the 1997/98 marketing year should be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Veget ­ ables, HAS ADOPTED THIS REGULATION: Article 1 For the 1997/98 marketing year: 1 . the minimum price referred to in Article 3 of Regula ­ tion (EC) No 2201 /96 shall be ECU 193,523 per 100 kilograms net from the producer for dried plums derived from prunes d'Ente in the size category corres ­ ponding to 66 fruit per 500 grams; 2. the production aid referred to in Article 4 of that Regulation shall be ECU 80,261 per 100 kilograms net for prunes ready to be offered for human consumption derived from prunes d'Ente of the size category corres ­ ponding to 66 fruit per 500 grams for products obtained from raw materials . Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 297, 21 . 11 . 1996, p. 29 . (2) OJ No L 78, 20 . 3. 1997, p. 14 . (  ') OJ No L 162, 20 . 6 . 1984, p. 8 . h) OJ No L 220, 27. 9. 1989, p. 58 .